COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ishamel Mitchell v. The State of Texas

Appellate case number:      01-16-00381-CR
                            01-16-00382-CR

Trial court case number:    1461724
                            1461725

Trial court:                232nd District Court of Harris County, Texas

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). And, counsel on appellant’s behalf has filed a motion requesting an
extension of the appellate timetable to allow appellant time to receive and review the
appellate record and file a pro se response. Appellant has filed, and the Court has granted,
appellant’s pro se motion for access to the appellate record and an extension to file his
pro se response to counsel’s Anders brief. Accordingly, we dismiss as moot counsel’s
“Motion to Extend Appellate Timetable.”
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually

Date: November 1, 2016